DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al (US 20140249153).

Graham et al teach ophthalmic compositions comprising combinations of brimonidine and bimatoprost useful for lowering intraocular pressure in a patient and for the treatment of glaucoma (See Abstract, [0024], [0029]-[0043]). 
The said composition comprises bimatoprost in the concentration range of 0.001-0.03% w/w and the brimonidine in the concentration range of 0.005-0.2% w/w (See [0018]-[0021]). 
Typical concentration of brimonidine is exemplified as 0.01% in the ophthalmic product (See Table 1). 
	As evidenced by at least the Specification at [0004], bimatoprost is a known glaucoma drug. 


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al (US 20130157963).

Gore et al teach ophthalmic compositions for treating a disease of the eye comprising bimatoprost and brimonidine as active agents (See [0003], [0028]-[0029]). The therapeutically active agent may be bimatoprost or latanoprost (See [0046] and [0102]-[0103]).   
Typical concentration of brimonidine is disclosed as from 0.001% to 1% and bimatoprost or latanoprost are from 0.001 to 0.1% in the ophthalmic product (See Table 8). 
	As evidenced by at least the Specification at [0004], bimatoprost is a known glaucoma drug. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 20140249153) in view of Alm (Latanoprost in the treatment of glaucoma) and Horn et al (US 20150290126).

Graham et al teach ophthalmic compositions comprising combinations of brimonidine and bimatoprost useful for lowering intraocular pressure in a patient and for the treatment of glaucoma (See Abstract, [0024], [0029]-[0043]). 
The said composition comprises bimatoprost in the concentration range of 0.001-0.03% w/w and the brimonidine in the concentration range of 0.005-0.2% w/w (See [0018]-[0021]). 
Typical concentration of brimonidine is exemplified as 0.01% in the ophthalmic product (See Table 1). 
	As evidenced by at least the Specification at [0004], bimatoprost is a known glaucoma drug. 
Graham et al lack a specific disclosure on the second glaucoma agent being latanoprost. This is obvious over Alm. Graham et al also lack a disclosure on the said compositions comprising a nonionic surfactant or a sorbate as well as on the treatment including redness reduction, eye whitening, etc. These are known in the art as shown by Horn et al.

Alm teaches that prostaglandins are approved by the European Glaucoma Society guidelines as firstline treatment for glaucoma including latanoprost, an ester prodrug of prostaglandin (PG) F2α, which was the first of the currently available topical PGF2α analogs to be launched for glaucoma or ocular hypertension and which still accounts for the majority of prescriptions. Latanoprost (0.005%) has been very well studied in clinical trials and meta-analyses that show it to be generally as effective as the other PG analogs (bimatoprost, travoprost, and tafluprost) and more effective than timolol, dorzolamide, and brimonidine. Latanoprost has good short- and long-term safety and tolerability profiles. Latanoprost is significantly better tolerated than either bimatoprost or travoprost (See abstract).
 It is disclosed that latanoprost (0.005%) was launched in 1996 and was the first of the currently available topical PGF2α analogs on the market for glaucoma treatment (See page 1968, 2nd col). The considerable amount of data available indicates that latanoprost is equally as effective as bimatoprost (See page 1969, 2nd col). Specific studies strongly suggest that compliance and persistence with latanoprost is superior to that with other glaucoma treatments (See page 1981, 2nd col). 

Horn et al teach compositions and methods for the treatment of presbyopia (See abstract and [0011]). In certain embodiments, the said ophthalmological composition for the treatment of presbyopia comprises aceclidine and a selective a-2 adrenergic receptor agonist (See [0018]).
In a more preferred embodiment, the selective a-2 agonist is brimonidine, and is present at a concentration of 0.025% to 0.065% w/v, more preferably from 0.03% to 0.035% w/v (See [0107]).
Horn et al disclose that “Comfort, safety, and efficacy of a preferred embodiment of an ophthalmological composition … results from the presence of a nonionic surfactant, such as cyclodextrin alpha, beta, or gamma chains, poloxamer 407; a viscosity enhancing agent, such as carboxymethyl cellulose ("CMC"); a tonicity adjustor, such as sodium chloride; a preservative, such as benzalkonium chloride and a pH from about 5.0 to about 8.0. Further, an increase in the concentration of the viscosity agent and the electrolyte may result in reduced redness. Specifically, increasing CMC from 0.50% to 0.75% w/v (preferably 0.80% w/v) and sodium chloride from 0.25% to 0.50% w/v results in reduced redness” (See [0067]).  
It is also disclosed that the formulations may contain a viscosity enhancers including carboxymethyl cellulose, at a concentration from about 0.5% to about 6.0% w/v, preferably from about 0.09% to about 1.0% w/v (See 0099]-[0100]).
The said formulations may also comprise a nonionic surfactant such as a polysorbate, or polysorbate 80 present at a concentration from about 1 to about 15% w/v (See [0034], [0095] and [0097]). Horn et al disclose that the said compositions and methods treat presbyopia by improving depth of focus in patients with presbyopia by administering an ophthalmological composition to the eye that reduces pupil dilation in the dark or in dim light, provides cosmetic whitening and/or induce redness prophylaxis. Also, that a pH less than physiologic pH is found to enhance the whitening effect for brimonidine, preferably pH 4.5 to 6.5 (See [0061] and [0111]). 
The combination of aceclidine and a low concentration of a selective α-2 adrenergic receptor agonist such as brimonidine, allows for the desired miotic effect with diminished or no redness. The use of low concentrations of brimonidine results in substantial reduction of hyperemia with greatly reduced risk of rebound hyperemia that is found in concentrations of about 0.06% w/v or more (See [0063]). The addition of 0.03% w/v brimonidine reduced redness of the eye after instillation of the topical formulation (See [0238]). 
Various buffers and means for adjusting pH can be used to prepare said ophthalmological compositions. Such buffers include, citrate buffers, phosphate buffers and borate buffers, added at preferably of 1 to 10 mM concentration, and more preferably about 5 mM. In a preferred embodiment the pH is from about 4.0 to about 8.0 (See [0121]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al  and Alm with that of Graham et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because both Graham et al and Horn et al teach ophthalmic formulations comprising two or more active agents for their given benefits. The active agents and their concentration ranges as well as the suitable excipients are disclosed and one of ordinary skill in the art would have been motivated to combine the teachings and take advantage of the combined active agents in ophthalmic formulations. It is known in the art that multiple active agents in the same formulations treats multiple disorders with one treatment. Alm also provides studies and evidence that latanoprost is as effective as bimatoprost in treating glaucoma. Thus, one of ordinary skill in the art would have been motivated to have selected latanoprost of Alm as the therapeutic agent to combine with briminodine of Graham et al or Horn et al to treat glaucoma. It further would have been obvious to one of ordinary skill in the art to recommend the ophthalmic formulations of Graham et al and Alm comprising brimonidine and bimatoprost or latanoprost as the active agents for reducing redness or increasing eye whitening based on the disclosures of Horn et al. 
Also, with regard to the concentration ranges the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). The references provide the same concentrations or sufficient guidance to one of ordinary skill in the art to determine the desired amounts. 

Claims 6-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 20140249153) in view of Horn et al (US 20150290126).

Graham et al and Horn et al’s teaching are delineated above and incorporated herein.  

Graham et al lack a specific disclosure on the said compositions comprising a nonionic surfactant or a sorbate as well as on the treatment including redness reduction, eye whitening, etc. These are known in the art as shown by Horn et al.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al with that of Graham et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because both Graham et al and Horn et al teach ophthalmic formulations comprising two or more active agents for their given benefits. The active agents and their concentration ranges as well as the suitable excipients are disclosed and one of ordinary skill in the art would have been motivated to combine the teachings and take advantage of the combined active agents in ophthalmic formulations. It is known in the art that multiple active agents in the same formulations treats multiple disorders with one treatment. It further would have been obvious to one of ordinary skill in the art to recommend the ophthalmic formulations of Graham et al comprising brimonidine and bimatoprost as the active agents for reducing redness or increasing eye whitening based on the disclosures of Horn et al. 
Also, with regard to the concentration ranges the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). The references provide the same concentrations or sufficient guidance to one of ordinary skill in the art to determine the desired amounts. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US 20130157963).

Gore et al teach ophthalmic compositions for treating a disease of the eye comprising one or more therapeutically active agents such as an alpha-adrenergic antagonist, a steroid, a prostaglandin, an alpha agonist, an antibiotic, an anti-infective agent, an anti-inflammatory, a beta blocker, or a combination thereof. The said therapeutically active agent comprises prednisolone, bimatoprost, latanoprost, brimonidine, ketorolac, a steroid, timolol, or a combination thereof. The said composition may be a solution (See [0012]-[0015] and [0046]).
Gore et al disclose that the said composition may comprise an osmolality agent such as mannitol, sodium chloride or a combination thereof, a buffer such as a borate buffer (See [0018]-[0021], [0047]-[0049] and [0054]). The amount of osmolality agent may be from 0.0001% to 5% (See [0055]).
Gore et al especially disclose a method of treating a disease of the eye wherein   bimatoprost and brimonidine are the active agents (See [0003], [0028]-[0029]). 
The said ophthalmic formulations may comprise the buffer at a concentration of from 1 to about 100 mM (See [0049]), and also comprise a surfactant such as a sorbitan derivative, polysorbate 80, etc,. The amount of surfactant is typically from about 0.001 to about 5% (See [0051]). The said formulations may comprise a co-solubilizing agent such as carboxymethyl cellulose (See [0053]), a chelating agent such as edetate disodium and a preservative such as potassium sorbate in an amount of from 0.1 to about 4% (See [0057] and [0062]).  
The ophthalmic disease to be treated may be neovasular glaucoma (See [0073]).  
Typical concentration of brimonidine is disclosed as from 0.001% to 1% and of latanoprost from 0.001% to 0.1% in the ophthalmic product (See Table 8). 
Gore et al teach that the formulation may comprise a prostaglandin such as bimatoprost or latanoprost (See Table 8). In Table 15, Gore et al disclose a formulation comprising EDTA at a range of from 0-0.05%, mannitol at 0-5% and wherein the pH is from 5-8, typically 7.4.

Gore et al do not exemplify a formulation comprising the claimed components in the claimed ranges, but teach each and every element and provide sufficient guidance to one of ordinary skill in the art to make and use the claimed invention. 
Thus, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Gore et al to arrive at the instant invention. Gore et al teach ophthalmic compositions for treating diseases of the ye such as glaucoma and wherein the composition may comprise two or more active agents for the desired treatment. It is disclosed that the said compositions may comprise one of more active agents selected from prostaglandins and alpha agonists. In one embodiment, Gore et al disclose a method of treating a disease of the eye by a combination of brimonidine and bimatoprost. It is also disclosed that prostaglandins include bimatoprost and latanoprost. As such one of ordinary skill in the art would have been motivated to have selected latanoprost as the prostaglandine as they are disclosed as equivalent and alternative species with a reasonable expectation of success. 
Additionally, Gore et al disclose a number of suitable e excipients and additives to prepare the said ophthalmic formulation and provides suggestions to their suitable concentration ranges. As such one of ordinary skill in the art is more than capable of selecting the said additives in their desired range with a reasonable e expectation of success. 
With regard to the concentration ranges, it is considered that one of ordinary skill in the art is capable of optimization of ranges. Courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising brimonidine and latanoprost and the claimed additives at desired concentration ranges for treating eye diseases such as glaucoma.  If not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al (US 20100311688) in view of Horn et al (US 20140038974) and Gore et al (US 20130157963).

	Chapin et al teach compositions for treating signs and symptoms associated with dry eye and/or ocular irritation, and methods of use thereof. Such compositions are provided in novel ophthalmic formulations that are comfortable upon instillation in the eye (See abstract).
It is disclosed that dry eye can cause keratitis, conjunctival and corneal staining, redness, blurry vision, increased conjunctival redness, ocular dryness, ocular grittiness, ocular burning, ocular itching due to a combination of ocular allergy and dry eye symptoms, etc, (See [0004]).
Chapin et al disclose an aqueous ophthalmic solution containing a viscosity enhancing agent or combination of viscosity enhancing agents, a tonicity agent or combination of tonicity agents, and a buffer or combination of buffers. The viscosity enhancing agent may be hydroxypropyl methylcellulose, carboxymethyl cellulose, etc, present in an amount of from 0.5 to 2% (See [0039] and [0040]-[0041]). The formulations also comprise sorbate (See [0010]-[0012]).
The said buffering components are present from 0.05% to 2.5% (w/v) or from 0.1% to 1.5% (w/v) and comprise of borate buffers, phosphate buffers, citrate buffers, and combinations and mixtures thereof (See [0047]-[0048]).
In a combined boric/citrate buffer system, the solution comprises about 0.05 to 2.5% (w/v) of a citric acid or its salt and 0.1 to 5.0% (w/v) of boric acid or its salt. The citrate buffer is used (in total) at a concentration of 0.004 to 0.2 M (Molar), preferably 0.04 to 0.1 M (See [0052]). The pH of the aqueous ophthalmic solution is at or near physiological pH, i.e. between about 6.8 to about 7.7 (See [0054]). The said viscosity enhancing agent may be polysorbate 80, CMC, etc, or combinations thereof present at a concentration range from about 0.2% to about 10% w/v (See [0039]-[0040]). The said formulations may also comprise a solubilizer such as polysorbate 20 or polysorbate 80 (See [0070]).
Chapin et al disclose that the said aqueous ophthalmic formulations are suitable for use as artificial tear products to relieve symptoms of dry eye and as a vehicle for an ophthalmic drug. Ophthalmic drugs suitable for use in the said formulations include antiglaucoma agents, such as brimonidine and a prostagalndine such as latanoprost, etc, and combinations thereof (See [0060]). The total concentration of drug will generally be about 5% or less (See [0064]).
Chapin et al lack a specific disclosure on the concentration range of brimonidine and latanoprost, potassium sorbate, EDTA and the whitening effect of the formulation. These are known in the art as shown by Horn et al ‘974 and Gore et al.

Horn et al ‘974 teach compositions and methods for whitening of eyes and/or reducing redness of eyes. The compositions preferably include brimonidine (See abstract). The said compositions and methods may be used to whiten healthy eyes and/or to reduce hyperemia in an eye which is due to a disease or a condition (See [0010]). 
Disclosed is a method of increasing whiteness of an eye comprising administering to a subject in need thereof a composition comprising a selective α-2 adrenergic receptor agonist including brimonidine, present at a concentration from about 0.001% to about 0.06% weight by volume (See [0015]-[0016] and [0081]).
Horn et al disclose a patient with glaucoma who was receiving LumiganRTM (bimatoprost ophthalmic solution 0.03%), treatment, was administered 0.025% brimonidine to reduce redness and increase whiteness of an eye. This Example demonstrates that 0.025% brimonidine resulted in significant reduction of redness and increase of whiteness of an eye (See [0121]-[0122]). 
Horn et al state that some compounds having selective α-2 agonist activity, including brimonidine has been used for lowering intraocular pressure in patients with open-angle glaucoma or ocular hypertension (See [0005]). 
The pH of the said compositions is less than about 8.0, preferably, from about 5.5 to about 8.0, more preferably from about 6.0 to about 8.0 (See [0095]). The pH is adjusted by a buffer system such as borate buffer (See [0107]). 
Horn et al disclose an aqueous composition for use in increasing whiteness of an eye, comprising from about 0.01% to about 0.025% weight by volume of brimonidine, wherein pH of said composition is from about 7.0 to about 8.0, and wherein said composition is formulated for a topical administration (See [0090]).

Gore et al’s teaching are delineated above and incorporated herein. Specifically Gore et al disclose that typical concentration of latanoprost in an ophthalmic product is from 0.001 to 0.1% (See at least Table 8).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al and Gore et al with that of Chapin et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Chapin et al, Gore et al and Horn et al teach ophthalmic formulations comprising two or more active agents for their given benefits. The active agents and their concentration ranges as well as the suitable excipients are disclosed and one of ordinary skill in the art would have been motivated to combine the teachings and take advantage of the combined active agents in ophthalmic formulations. It is known in the art that multiple active agents in the same formulations treats multiple disorders with one treatment. It further would have been obvious to one of ordinary skill in the art to recommend the ophthalmic formulations of Chapin et al comprising brimonidine as one of the active agents for reducing redness or increasing eye whitening based on the disclosures of Horn et al. 
One of ordinary skill in the art given the teaching of Chapin et al in combining latanoprost with brimonidine would have been motivated to look in the art for suggestion on concentration levels as disclosed by Gore et al. 
Also, with regard to the concentration ranges the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). The references provide the same concentrations or sufficient guidance to one of ordinary skill in the art to determine the desired amounts. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double 16/395,547 (US 20190269681) (reference application) in view of Horn et al (US 20150290126). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are drawn to a method of providing reduced redness, eye whitening or hyperemia reduction as well as treating glaucoma comprising administering a composition comprising from about 0.005 to about 0.05% brimonidine and a second glaucoma drug. Reference claims 1-2 are also directed to a method of reducing redness, increasing eye whiteness or reducing hyperemia comprising instilling a composition comprising from about 0.005 to 0.015% or 0.008% of brimonidine to an eye of a subject. Horn et al teach the same active agents wherein glaucoma as well as reducing redness and increasing eye whitening is achieved. 
The difference between examined claims and reference claims is that the examined claims recite the presence of a second glaucoma drug while reference claims does not, but encompass its presence by using the open transitional phrase of “comprising” in the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/108,727 (US 20180360825) (reference application) in view of Horn et al (US 20150290126). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are drawn to a method of providing reduced redness, eye whitening or hyperemia reduction as well as treating glaucoma comprising administering a composition comprising from about 0.005 to about 0.05% brimonidine and a second glaucoma drug. Reference claims 1-2 are also directed to a method of reducing redness, increasing eye whiteness or reducing hyperemia consisting essentially of from about 0.01 to 0.015% or 0.0125% of brimonidine to an eye of a subject. Horn et al teach the same active agents wherein glaucoma as well as reducing redness and increasing eye whitening is achieved. 
The difference between examined claim and reference claim is that the examined claims recite the presence of a second glaucoma drug while reference claims do not, but encompass its presence by using the open transitional phrase of “consisting essentially of” in the claim.
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP § 2111.03.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 8,580,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are to a method of providing reduced redness, eye whitening or hyperemia reduction comprising administering a composition comprising from about 0.005 to about 0.05% brimonidine and a second glaucoma drug. Reference claims 1-4 are also directed to a method of scleral whitening comprising administering a composition consisting essentially of about 0.05%, a concentration of from about 0.001 to 0.025% of brimonidine to an eye of a subject.
Patent No. 8,508,787 also teach that brimonidine, a known selective alpha 2 agonist is associated with significant rebound hyperemia (primary or delayed onset vasodilation) in its current concentration range for treating glaucoma of about 0.1% to 0.2% (See Col. 1, line 62 to Col. 2, line 9).
The difference between examined claims and reference claims are that the examined claims recite the presence of a second glaucoma drug while reference claims do not, but encompass its presence by using the open transitional phrase of “consisting essentially of” in the claim.
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP § 2111.03.

Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           


Mina Haghighatian
Primary Examiner
Art Unit 1616